Judgment, Supreme Court, New York County, entered on October 7, 1971, so far, as it denied petitioner’s motion for a stay of arbitration as to items 4, 5 and 10 of the demand for arbitration, unanimously reversed, on the law, and arbitration stayed as to items 4, 5 and 10 of the demand for arbitration, without costs and without disbursements. Under items 4 and 5 respondent seeks a reduction in the percentage of the electric bills specified in the agreement to be paid by it. Under item 10 respondent seeks a downward revision of the license fees required to be paid by it to appellant. The agreement specifically provides that respondent is to pay “40% of all electricity charges for *537the entire premises of the Center.” With respect to item 10, the agreement provides for specified license fees and for revision on specific dates based upon a prescribed formula. Arbitrators cannot change the 40% to any other figure, nor can they reduce the license fees without going completely outside of, or “ reforming ”, or changing the contract itself. This they may not do without exceeding their powers. (Matter of Vincent J. Smith, Inc. [Lauri Trucking], 19 A D 2d 763; Matter of Agara Development Corp. [Low], 19 A D 2d 126.) Concur — Stevens, P. J., Nunez, Murphy, McNally and Eager, JJ.